DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 22 March 2021.
Claims 2, 6, 7, 11, and 12 were amended.
Claim 1 was cancelled.
Claims 2-12 are pending in this Office Action.


Response to Amendment
The objection to claim 1 regarding minor informalities is moot due to cancellation of the aforementioned claim.
The objection to claim 7 regarding minor informalities was addressed and is withdrawn.
The objection to claim 11 regarding minor informalities was addressed and is withdrawn.
The objection to claim 12 regarding minor informalities was addressed and is withdrawn.
The rejection of claim 1 under 35 U.S.C. § 112(b) regarding insufficient antecedent basis is moot due to cancellation of the aforementioned claim.
The rejection of claim 11 under 35 U.S.C. § 112(b) regarding insufficient antecedent basis was addressed and is withdrawn.
The rejection of claim 12 under 35 U.S.C. § 112(b) regarding insufficient antecedent basis was addressed and is withdrawn.
The double patenting rejections remain outstanding.
Applicants’ amendments and arguments with respect to claims 2-12 filed on 22 March 2021 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 2-12 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,037,325. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claims 2-12 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,558,700. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Craine et al. (U.S. 8,388,446) and further in view of Werner et al. (U.S. 8,341,207).
Craine was cited on the IDS filed 29 April 2020.

With respect to claim 2, Craine teaches a system comprising: circuitry configured to (Craine, Fig. 7; col. 13, line 66 – col. 14, line 5 and col. 15, lines 10-14) for each (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of a plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), store relational information indicating a relationship between (Craine, Fig. 1, elements 101 and 160; col. 3, line 59 – col. 4, line 29) a plurality of users (Craine, col. 10, lines 4-15), each identified by a user identifier (Craine, col. 10, lines 4-15); in response to (Craine, col. 6, lines 5-22) a request by a first user (Craine, Fig. 2, element 210; col. 5, line 50 – col. 6, line 4) of the plurality of users (Craine, col. 10, lines 4-15) from a first application program (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), extract (Craine, col. 6, line 31 – col. 7, line 55), for each of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13) and each of the plurality of users, one or more user identifiers of one or more users (Craine, col. 10, lines 4-15), in which the relationship between (Craine, col. 4, lines 40-44) the user (Craine, col. 7, line 1) and the first user (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) meets a predetermined condition based on the relational information (Craine, col. 6, line 31 – col. 7, line 55); output the extracted one or more user identifiers (Craine, col. 6, line 31 – col. 7, line 55) to the first 
Craine does not explicitly teach the information is displayed in a descending order of a number of the one or more application programs. 
However, Werner teaches the information (Werner, col. 32, lines 25-33 and col. 37, lines 54-56) is displayed in a descending order (Werner, col. 28, lines 59-62) of a number of the one or more application programs (Werner, col. 29, lines 31-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craine in view of Werner in order to enable the information is displayed in a descending order of a number of the one or more application programs. One would be motivated to do so in order to preference matching friends or acquaintances (Werner, col. 26, lines 1-2); and enable as matches are made by the matchmaker service, the game framework may determine whether any of the matched users are friends. In this way, the game framework filters information based on the identity of the users and the relationship between each of the users (Werner, col. 38, lines 28-37).	

With respect to claim 3, the combination of Craine and Werner teaches the invention described in claim 2, including the system wherein the circuitry is configured to cause the information corresponding 
The combination of references is made under the same rationale as claim 2 above.

With respect to claim 4, the combination of Craine and Werner teaches the invention described in claim 2, including the system wherein the circuitry is configured to extract at least one user identifier (Craine, col. 6, line 31 – col. 7, line 55) by executing an application program interface (API) program of the plurality of application programs (Craine, col. 15, lines 30-42).
The combination of references is made under the same rationale as claim 2 above.

With respect to claim 5, the combination of Craine and Werner teaches the invention described in claim 2, including the system wherein the relational information includes relationship value information (Craine, col. 6, lines 31-44).
The combination of references is made under the same rationale as claim 2 above.

With respect to claim 8, the combination of Craine and Werner teaches the invention described in claim 2, including the system wherein the system is a plurality of servers connected via a network (Craine, Fig. 5, elements 522; col. 11, lines 13-41).
The combination of references is made under the same rationale as claim 2 above.
With respect to claim 9, the combination of Craine and Werner teaches the invention described in claim 2, including the system wherein the relational information includes information indicating friend relationships between (Craine, col. 4, lines 40-44 and Fig. 1, elements 101 and 160; col. 3, line 59 – col. 4, line 29) the plurality of users (Craine, col. 10, lines 4-15).
The combination of references is made under the same rationale as claim 2 above.

With respect to claim 10, the combination of Craine and Werner teaches the invention described in claim 2, including the system wherein the circuitry is configured to transmit (Craine, col. 6, line 66 – col. 7, line 5), to a client terminal (Craine, Fig. 5, element 530; col. 11, lines 32-38) of a second user (Craine, col. 7, line 1) corresponding to one of the extracted one or more user identifiers (Craine, col. 6, line 31 – col. 7, line 55), an invitation to establish a relationship between (Craine, Fig. 1, elements 101 and 160; col. 3, line 59 – col. 4, line 29) the first user (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) and the second user (Craine, col. 7, line 1) in the first application program (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4).
The combination of references is made under the same rationale as claim 2 above.

With respect to claim 11, Craine teaches a method performed by a system, the method comprising: for each (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of a plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), storing relational information indicating a relationship between (Craine, Fig. 1, elements 101 and 160; col. 3, line 59 – col. 4, line 29) a plurality of users (Craine, col. 10, lines 4-15), each identified by a user identifier (Craine, col. 10, lines 4-15); in response to (Craine, col. 6, lines 5-22) a request by a first user (Craine, Fig. 2, element 210; col. 5, line 50 – col. 6, line 4) of the plurality of users (Craine, col. 10, lines 4-15) from a first application program (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, 
Craine does not explicitly teach the information is displayed in a descending order of a number of the one or more application programs. 
However, Werner teaches the information (Werner, col. 32, lines 25-33 and col. 37, lines 54-56) is displayed in a descending order (Werner, col. 28, lines 59-62) of a number of the one or more application programs (Werner, col. 29, lines 31-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craine in view of Werner in order to enable the information is displayed in a descending order of a number of the one or more application programs. One would be motivated to do 

With respect to claim 12, Craine teaches a non-transitory computer readable medium including a program, which when executed by a circuitry of a system, causes the circuitry (Craine, Fig. 7; col. 13, line 66 – col. 14, line 5 and col. 15, lines 10-14) to: for each (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of a plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), store relational information indicating a relationship between (Craine, Fig. 1, elements 101 and 160; col. 3, line 59 – col. 4, line 29) a plurality of users (Craine, col. 10, lines 4-15), each identified by a user identifier (Craine, col. 10, lines 4-15); in response to (Craine, col. 6, lines 5-22) a request by a first user (Craine, Fig. 2, element 210; col. 5, line 50 – col. 6, line 4) of the plurality of users (Craine, col. 10, lines 4-15) from a first application program (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), extract (Craine, col. 6, line 31 – col. 7, line 55), for each of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13) and each of the plurality of users, one or more user identifiers of one or more users (Craine, col. 10, lines 4-15), in which the relationship between (Craine, col. 4, lines 40-44) the user (Craine, col. 7, line 1) and the first user (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) meets a predetermined condition based on the relational information (Craine, col. 6, line 31 – col. 7, line 55); output the extracted one or more user identifiers (Craine, col. 6, line 31 – col. 7, line 55) to the first application program (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4); and cause information corresponding to the extracted one or more user identifiers to be displayed on a client terminal of the 
Craine does not explicitly teach the information is displayed in a descending order of a number of the one or more application programs. 
However, Werner teaches the information (Werner, col. 32, lines 25-33 and col. 37, lines 54-56) is displayed in a descending order (Werner, col. 28, lines 59-62) of a number of the one or more application programs (Werner, col. 29, lines 31-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craine in view of Werner in order to enable the information is displayed in a descending order of a number of the one or more application programs. One would be motivated to do so in order to preference matching friends or acquaintances (Werner, col. 26, lines 1-2); and enable as matches are made by the matchmaker service, the game framework may determine whether any of the matched users are friends. In this way, the game framework filters information based on the identity of the users and the relationship between each of the users (Werner, col. 38, lines 28-37).	


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Craine in view of Werner and further in view of Ruvolo et al. (U.S. 7,970,712).
Ruvolo was cited on the IDS filed 29 April 2020.
 
With respect to claim 6, Craine teaches the invention described in claim 4, including a system comprising: circuitry configured to (Craine, Fig. 7; col. 13, line 66 – col. 14, line 5 and col. 15, lines 10-14) for each (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of a plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), store relational information indicating a relationship between (Craine, Fig. 1, elements 101 and 160; col. 3, line 59 – col. 4, line 29) a plurality of users (Craine, col. 10, lines 4-15), each identified by a user identifier (Craine, col. 10, lines 4-15); in response to (Craine, col. 6, lines 5-22) a request by a first user (Craine, Fig. 2, element 210; col. 5, line 50 – col. 6, line 4) of the plurality of users (Craine, col. 10, lines 4-15) from a first application program (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), extract (Craine, col. 6, line 31 – col. 7, line 55), for each of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13) and each of the plurality of users, one or more user identifiers of one or more users (Craine, col. 10, lines 4-15), in which the relationship between (Craine, col. 4, lines 40-44) the user (Craine, col. 7, line 1) and the first user (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4) meets a predetermined condition based on the relational information (Craine, col. 6, line 31 – col. 7, line 55); output the extracted one or more user identifiers (Craine, col. 6, line 31 – col. 7, line 55) to the first application program (Craine, Fig. 1, element 101; col. 4, line 49 – col. 5, line 13 and line 61 – col. 6, line 4); and cause information corresponding to the extracted one or more user identifiers to be displayed on a client terminal of the first user (Craine, col. 7, line 57 – col. 8, line 11), wherein the information is displayed such that (Craine, Fig. 1, elements 101 and 160; col. 3, line 59 – col. 4, line 29) one or more application programs of the plurality of application programs (Craine, col. 4, line 49 – col. 5, line 13; and col. 7, lines 5-13), in which the relationship between the user (Craine, col. 7, line 1) corresponding to the user identifier (Craine, col. 10, lines 4-15) and the first user (Craine, Fig. 1, element 
Craine does not explicitly teach the information is displayed in a descending order of a number of the one or more application programs. 
However, Werner teaches the information (Werner, col. 32, lines 25-33 and col. 37, lines 54-56) is displayed in a descending order (Werner, col. 28, lines 59-62) of a number of the one or more application programs (Werner, col. 29, lines 31-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craine in view of Werner in order to enable the information is displayed in a descending order of a number of the one or more application programs. One would be motivated to do so in order to preference matching friends or acquaintances (Werner, col. 26, lines 1-2); and enable as matches are made by the matchmaker service, the game framework may determine whether any of the matched users are friends. In this way, the game framework filters information based on the identity of the users and the relationship between each of the users (Werner, col. 38, lines 28-37).	
The combination of Craine and Werner does not explicitly teach the system wherein the circuitry is configured to combine and normalize the relationship value information regarding the application programs for each user of the plurality of users. 
However, Ruvolo teaches the system wherein the circuitry is configured to combine and normalize the relationship value information regarding the application programs for each user of the plurality of users (Ruvolo, col. 4, lines 31-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Craine and Werner in view of Ruvolo in order to enable the system wherein the circuitry is configured to combine and normalize the relationship value information regarding the application programs for each user of the plurality of users. One would be 

With respect to claim 7, the combination of Craine, Werner, and Ruvolo teaches the invention described in claim 5, including the system wherein the circuitry is configured to extract (Craine, col. 6, line 31 – col. 7, line 55) user identifier of (Craine, col. 10, lines 4-15) at least one user (Craine, col. 7, line 1) meeting the predetermined condition (Craine, col. 6, line 31 – col. 7, line 55) based on the normalized relationship value information included in the relational information (Ruvolo, col. 4, lines 31-50).	
The combination of references is made under the same rationale as claim 6 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

April 9, 2021